Citation Nr: 0028020	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-15 364	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, postoperative status, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for a right elbow 
disorder, currently rated 10 percent disabling.  

3.  Whether the claim for secondary service connection for a 
left knee disorder is well-grounded.  

4.  Entitlement to secondary service connection for a left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1983 to May 1989.  
This appeal arises from a March 1998 rating decision, which 
denied a rating in excess of 10 percent for the veteran's 
service-connected right knee disorder, postoperative status, 
denied a rating in excess of 10 percent for his service-
connected right elbow disorder, and denied secondary service 
connection for a left knee disorder.  In a July 1999 rating 
decision, the RO increased the rating for the right knee 
disorder to 20 percent.  The veteran was accorded a hearing 
before a hearing officer at the RO in December 1998, and a 
hearing in Washington, D.C. in June 2000, before the 
undersigned veterans law judge of the Board of Veterans' 
Appeals (Board).  Transcripts of both hearings are included 
in the claims folder.  The claims for an increased rating for 
the veteran's service-connected right elbow disorder and for 
secondary service connection for a left knee disorder are the 
subjects of a Remand which follows this decision.  



FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of right knee pain and instability, 
a history of multiple right knee surgeries, a normal gait on 
examination, clinical findings showing no more than mild 
subluxation, an absence of incoordination or weakened 
movement, normal range of motion, and x-ray studies showing 
post-traumatic osteoarthritic changes.  

2.  The claim for secondary service connection for a left 
knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's 
service-connected right knee disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, and 5261 (1999).  

2.  The claim for secondary service connection for a left 
knee disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include an April 1988 
medical board report, which noted that he sustained a 
twisting injury to his right knee while skiing in January 
1987.  After non-operative medical treatment proved 
unsuccessful, he underwent a diagnostic arthroscopy in 
February 1987.  Examination under anesthesia revealed a 
second degree tear of the right knee medial collateral 
ligament (MCL), and a complete mid-substance tear of the 
right knee anterior cruciate ligament (ACL).  He re-injured 
his right knee in February 1988.  Following clinical 
evaluation, the medical board's impressions included right 
knee ACL deficiency, possible internal derangement of the 
right knee, and Grade II right knee MCL instability.  

On VA orthopedic examination in March 1990, the veteran 
complained that his right knee was unstable, that his knee 
had given way on several occasions, and that the knee ached 
during weather changes.  On clinical evaluation, there was no 
right knee wasting, and flexion was reported as ranging from 
zero to 140 degrees.  Drawer sign was negative, there was no 
crepitus, and there was no evidence of a torn right knee MCL.  
The examiner noted that there was minimal tenderness over the 
medial meniscus.  Following x-ray study, the examiner's 
diagnoses included a sprained right knee.  

In June 1992, the veteran underwent right knee surgery at the 
VA Medical Center in Buffalo, New York (Buffalo VAMC).  The 
right knee surgery included a right knee arthroscopy, a right 
knee partial lateral meniscectomy, and right knee ACL 
reconstruction.  

In an October 1996 statement, the veteran submitted his 
claims for increased ratings for his service-connected right 
knee and right elbow disabilities, and requested a VA medical 
examination.  He asserted that he injured his right knee in 
1987, but did not undergo knee surgery until five and one-
half years later.  He stated that during the period between 
his right knee injury and his right knee surgery, his right 
knee had given way repeatedly, causing him to fall.  

On VA orthopedic examination in September 1997, the veteran 
reported that, following his right knee surgery in 1992, he 
had been employed as a porter at the Millard Fillmore 
Hospital in Buffalo.  He was undergoing vocational 
rehabilitation at the time of the examination.  He indicated 
that his job was very physical, and he had used a 
considerable amount of sick leave due to persistent pain and 
swelling in his right knee.  He complained of right knee pain 
and swelling.  He indicated that his right knee occasionally 
locked, but rarely buckled.  On clinical evaluation of the 
right knee, there was no evidence of joint swelling, but 
there was slight subjective tenderness in the knee.  There 
was a well-healed scar over the right patella, which was 
vertical and measured nine inches in length.  The scar was 
nontender and was not adherent to underlying tissue.  There 
was no evidence of effusion, and no evidence of pain elicited 
with compression or movement of the patella.  Stress testing 
revealed no evidence of laxity of the ACL or of the MCL or 
lateral collateral ligament (LCL).  The examiner further 
reported that, x-ray study of both knees, performed in April 
1997, revealed post-surgical changes in the right knee, with 
insertion and presence of two metallic screws.  Mild 
degenerative joint disease was present.  There was 
calcification of the MCLs of both knees, with the right knee 
symptoms more severe than the left.  There was evidence of 
Pellegrini-Stieda disease.  The examining physician's 
diagnoses included residuals of  torn right knee ACL, and 
status postoperative right knee reconstructive surgery with 
insertion of two screws.  The examiner further indicated that 
x-ray study had shown mild degenerative joint disease of both 
knees.  

At a hearing before a hearing officer at the RO in December 
1998, the veteran testified that he was employed at a post 
office, performing light custodial work.  He indicated that 
he worked in shifts of three hours.  He stated that his right 
knee is very unstable, and that he has right knee locking, 
clicking, pain and swelling.  He wears a brace for his knee, 
and he experiences knee pain when he walks.  The veteran 
added that a private physician, Dr. Smolinski, had told him 
that a right knee replacement had a 50-50 chance of making 
his right knee better.  

In a medical report dated in October 1998, Robert J. 
Smolinski, M.D., explained that he was treating the veteran 
for problems with his knees.  Dr. Smolinski indicated that 
the veteran had undergone a right knee ACL reconstruction in 
1992.  He continued to have right knee pain, but there were 
no episodes of the knee giving way, and the veteran used a 
knee brace.  The veteran complained of right knee pain, 
swelling, and a feeling of instability.  On clinical 
evaluation, the right knee demonstrated full range of motion, 
with a subtle effusion.  There was a positive Lachman's sign 
of approximately six millimeters with no end point.  There 
was increased opening on valgus stress of approximately four 
millimeters with the knee flexed 30 degrees.  Dr. Smolinski 
characterized this as minimal with the knee in full 
extension.  The veteran had a mild degree of patellofemoral 
crepitus, and compression pain with some tenderness at the 
inferior pole of his patella.  X-ray study showed status 
post-operative right knee ACL reconstruction, with evidence 
of an MCL tear and Pellegrini-Stiede disease.  The diagnoses 
included failed right knee ACL tear.  Dr. Smolinski indicated 
that the veteran had a fairly serious problem with his right 
knee.  He recommended further physical therapy and continuing 
use of a knee brace.  Dr. Smolinski speculated that the 
veteran's right knee problems might eventually require 
reconstructive surgery on his knee.  

In a January 2000 medical evaluation, Dr. Smolinski reported 
the results of x-ray study of the veteran's knees.  With 
regard to the right knee, there was mild narrowing of the 
medial and lateral joint compartments, with subcortical 
sclerosis and early hypertrophic changes laterally.  There 
was mild lateral subluxation of the right patella, with 
spurring involving the upper and lower pole of the patella at 
the patellofemoral joint.  Screws and cortical tunnels 
associated with prior ACL reconstruction surgery were in good 
position.  The right knee demonstrated Pellegrini-Stieda 
disease.  X-ray study was also suspicious for a loose ossific 
body in the right knee.  On clinical evaluation, the veteran 
walked with a basically normal gait.  He had normal range of 
motion of his right knee.  He had a mild degree of right knee 
patellofemoral crepitus with compression pain and a mild 
degree of right knee medial and lateral joint line 
tenderness.  There was a positive Lachman's sign with regard 
to the right knee of approximately five millimeters with no 
end point.  Dr. Smolinski's impressions were of right knee 
degenerative arthritis, a meniscus tear, and a failed right 
knee ACL.  He noted that medical treatment options had been 
explained to the veteran including revision ACL surgery 
versus an arthroscopy.  

At the Board in June 2000, before the undersigned veterans 
law judge, the veteran testified that he wears a right knee 
brace while working and at other times when he feels it is 
needed.  He has been employed as a maintenance worker at the 
post office for two years.  He stated that his right knee 
gives out several times every day.  At those times, he must 
straighten his leg and pop his knee joint back into place.  
He explained that Dr. Smolinski believes he is too young for 
a right knee replacement.  The veteran's employment is a 
permanent part-time position.  He has had two right knee 
operations, in 1987 and 1992.  

In a July 2000 medical report, Dr. Smolinski indicated that 
the veteran had a positive Lachman's sign with regard to his 
right knee.  He has recommended that the veteran undergo 
arthroscopic debridement if he has persistent knee pain, as 
well as possible future surgical reconstruction of the right 
knee.  Dr. Smolinski opined that, although the veteran is a 
candidate for joint replacement surgery, it was not 
recommended due to his age and activity level.  

Analysis

An Increased Rating for a Right Knee Disorder

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected right 
knee disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In VAOPGCPREC 23-97, it was indicated that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability".  VAOPGCPREC 23-97, reissued July 24, 1997.  See 
also VAOPGCPREC 9-98, dated August 14, 1998.  Therefore, 
multiple disability ratings may be warranted for the 
veteran's service-connected right knee disability if 
indicated by the medical evidence.  

Under Diagnostic Code 5257, moderate impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 20 percent rating.  A 30 percent rating requires 
severe impairment.  38 C.F.R. § 4.71a, Code 5257.  The Board 
finds that the current a 20 percent rating assigned under 
Diagnostic Code 5257 is appropriate because the right knee 
has been the subject of two surgeries and the postoperative 
status right knee disorder is compatible with moderate 
impairment.  The clinical findings of mild subluxation and 
the veteran's complaints of right knee instability are 
encompassed in the current 20 percent rating.  The evidence 
does not demonstrate the level of severe right knee 
impairment required for a 30 percent rating under Diagnostic 
Code 5257.  

The veteran has traumatic arthritis of the right knee, but 
does not have any limitation of motion of the knee and does 
not have pain on motion of the knee.  

In accordance with 38 C.F.R. § 4.1, a disability must be 
viewed in relation to its history and there must be an 
emphasis upon the limitation of activity imposed by the 
disabling condition.  In that regard, the Board notes that, 
on the most recent orthopedic examination of the veteran, in 
January 2000, Dr. Smolinski indicated that he walked with a 
basically normal gait.  The evidence also shows that the 
veteran has continued his employment and, with the use of a 
knee brace, he continues to participate in sports and other 
physical activities.  

Pursuant to the holding of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), disability ratings based on limitation 
of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca, the claimant sought an increased disability rating 
for a musculoskeletal disorder, and the Court indicated that 
the medical examiner should be asked to determine whether the 
joint in question exhibited pain on use, weakened movement, 
excess fatigability or incoordination and that these symptoms 
must be considered in the rating determination.  In this 
case, on VA orthopedic examination in September 1997 and in 
subsequent evaluations of the veteran's right knee by Dr. 
Smolinski, there is no evidence of incoordination, or 
weakened movement of the right knee.  The right knee pain 
which the veteran exhibits is associated with right knee 
subluxation and right knee instability and is compensated for 
by the current 20 percent rating.  The requirements for a 
separate, compensable rating for right knee arthritis based 
on the required degree of limitation of motion or painful 
motion, pursuant to the above noted General Counsel opinions 
are not met.  



Whether the Claim of Secondary Service Connection
For a Left Knee Disorder is Well-Grounded

With regard to the claim of secondary service connection for 
a left knee disorder, disability which is proximately due to, 
or the result of a service-connected disease or injury shall 
be service-connected.  38 C.F.R. § 3.310(a).  The Court has 
interpreted this regulation to include the situation where a 
service-connected disability is aggravating a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A person who submits a claim for benefits under a 
law administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

Here, on VA orthopedic examination in September 1997, the 
veteran gave a history of left knee injury while jogging in 
1995.  Following clinical evaluation, the examining physician 
concluded that examination of the left knee was normal.  The 
examining physician opined that the veteran's left knee 
disability, if any, was not caused by or related to his 
service-connected right knee disability.  

In the VA Form 9, submitted in September 1998, the veteran 
stated that he injured his left knee while trying to perform 
rehabilitation activities with respect to his right knee.  At 
a hearing before a hearing officer at the RO in December 
1998, and at hearing before the Board in June 2000, before 
the undersigned veterans law judge, the veteran testified 
that he was favoring his left knee at the time he injured 
that knee because of his service-connected right knee 
disability.  He indicated that he has left knee swelling, 
burning and pain on left knee motion.  

Dr. Smolinski's report, dated in October 1998, also referred 
to the left knee.  He noted that the veteran gave a history 
of injuring his left knee while running in 1995.  Following 
clinical evaluation of the left knee, Dr. Smolinski diagnosed 
a possible left knee meniscus tear.  In a medical evaluation 
dated in July 2000, Dr. Smolinski reported the veteran's 
history of having placed a significant amount of stress on 
his left knee following his initial right knee injury and 
prior to his right knee ACL surgery.  Dr. Smolinski 
speculated that the veteran may have a meniscus tear in the 
left knee, with some degenerative changes.  He added that the 
veteran had a chronic failed right knee ACL, and he continued 
to place undue stress on his left knee.  Dr. Smolinski opined 
that the veteran's left knee disability may be related to his 
service-connected right knee disability.  

The evidence of record includes a medical diagnosis of a 
current left knee disorder.  At least one medical opinion 
relates the left knee disorder to the service-connected right 
knee disorder.  The claim for secondary service connection 
for a left knee disorder is well-grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


ORDER

A rating in excess of 20 percent for a right knee disorder, 
postoperative status, is denied.  

The claim of secondary service connection for a left knee 
disorder is well-grounded, and to that extent, the appeal as 
to this issue is granted.  


REMAND

With regard to the claim for an increased rating for the 
veteran's service-connected right elbow disability, the 
current 10 percent rating has been assigned under Diagnostic 
Code 5010.  Under Diagnostic Code 5010, arthritis due to 
trauma, and substantiated by x-ray findings, is rated as 
degenerative arthritis (Diagnostic Code 5003).  38 C.F.R. 
§ 4.71a, Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  

An x-ray of the right elbow at the time of a March 1990 VA 
orthopedic evaluation, revealed the presence of arthritis.  
An x-ray of the right elbow reportedly ordered at the time of 
the September 1997 VA examination has not been the subject of 
an x-ray report.  

The Board notes that, pursuant to Plate I of 38 C.F.R. 
§ 4.71, the full range of elbow flexion is measured as 
ranging from zero degrees to 145 degrees.  The full range of 
forearm pronation is measured as ranging from zero degrees to 
80 degrees, and the full range of forearm supination is 
measured as ranging from zero degrees to 85 degrees.  

The report of the range of right elbow motion on the 
September 1997 VA orthopedic examination indicates that full 
extension is present.  However, the reports as to flexion, 
supination, and pronation appear to exceed the maximum ranges 
possible as per 38 C.F.R. § 4.71, Plate I.  Further, the 
September 1997 VA examination does not answer the DeLuca 
questions adequately as regards the right elbow.  

Turning to the claim of secondary service connection for a 
left knee disorder, a VA physician has opined that the 
veteran's left knee disorder is not related to his service-
connected right knee disorder, while Dr. Smolinski has opined 
that there is a relationship between the left knee disorder 
and the service-connected right knee disorder.  In this 
regard, the Board notes that Dr. Smolinski did not have an 
opportunity to review the veteran's complete clinical records 
in conjunction with his medical evaluations of the veteran's 
left knee disorder.  Given that the claim for service 
connection for a left knee disorder is well-grounded, VA has 
a duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the Board may 
not base its determinations on its own unsubstantiated 
opinion, but is free to supplement the record by ordering a 
medical examination where, as in this case, the medical 
evidence of record is insufficient.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Where a medical examination is 
warranted, fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the claims for an increased rating for the 
veteran's service-connected right elbow disorder and for 
secondary service connection for his left knee disorder are 
REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all medical 
providers who have treated his right 
elbow and left knee disorder since his 
most recent VA examination in September 
1997.  Complete copies of all records 
identified which are not already in the 
claims folder should be associated with 
the claims folder.  

2.  After the above-referenced records 
have been obtained, the veteran should be 
accorded a VA orthopedic examination to 
determine the severity of his right elbow 
disorder and the etiology of his left 
knee disorder.  All clinical findings 
should be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  Ranges of 
motion of the right elbow should be 
reported in degrees of flexion, 
extension, pronation, and supination in 
conjunction with 38 C.F.R. § 4.71, Plate 
I.  The examiner should indicate whether 
the right elbow demonstrates any pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination on 
movement.  If these symptoms are 
observed, their severity should be 
described.  If they are not observed, the 
examiner should state that they are not 
present on examination.  Additionally, 
the examiner must furnish an opinion as 
to whether it is at least as likely as 
not that the veteran's left knee disorder 
is caused by or aggravated by his 
service-connected right knee disorder.  

3.  The RO should then determine whether 
the claims for an increased rating for 
the veteran's service-connected right 
elbow disorder and the claim of secondary 
service connection for the left knee 
disorder may be granted.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



